Citation Nr: 1230318	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  08-06 835A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for degenerative spondylosis, thoracic spine.

2.  Entitlement to service connection for a dental disorder, to include eligibility for outpatient dental treatment.

3.  Entitlement to a disability rating in excess of 10 percent for degenerative arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from November 1981 to September 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A brief explanation of the procedural history of the case is necessary.  The Veteran's claims for service connection for a dental disorder and for an increased rating for a right knee disability were originally denied in a January 2006 rating decision.  Following the January 2006 notice of this rating decision, in February 2006, the RO notified the Veteran that the Authorization and Consent to Release Information (VA Form 21-4142) and the list of her treating physicians that she submitted in December 2005 had not been associated with the claims file prior to the adjudication of her claims in the January 2006 rating decision.  Thus, the RO determined that her claims would be reconsidered.  The RO then obtained the Veteran's private treatment records and reconsidered the Veteran's claims in an October 2006 rating decision.  

Although there is no submission or communication from the Veteran that may be construed as a Notice of Disagreement with the January 2006 rating action, VA was in receipt of new and material evidence (in this case the Veteran's private treatment records) within one year of a rating decision addressing the condition and must relate this evidence back to the original claim.  38 C.F.R. § 3.156(b) (2011); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2010); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006).  Thus, the January 2006 rating action did not become final and remained pending.  See Charles v. Shinseki, 587 F.3d 1318 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the January 2006 rating decision has been identified as the rating action currently on appeal.

In April 2009, the RO was notified that the Veteran wished to revoke representation by the Military Order of the Purple Heart.  Thereafter, she properly executed a Power of Attorney agreement (VA Form 21-22) identifying Paralyzed Veterans of America as her appointed representative.  This change in representation is reflected on the initial page of this decision.  

The claim of service connection for a dental disability, claimed as a disability of the mouth and teeth, and the claim for an increased rating for the service-connected right knee disability being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from November 1981 to September 1990.

2.	In October 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal concerning the claim for an increased rating for the service-connected thoracic spine disability was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met concerning the claim for an increased rating for the service-connected thoracic spine disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January and October 2006, the RO denied the claim of service connection for a dental disability, claimed as a disability of the mouth and teeth.  In December 2006, the Veteran submitted a notice of disagreement and in February 2008, she was issued a statement of the case.  In March 2008, the Veteran perfected her appeal by filing a VA Form 9 (substantive appeal).

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, in October 2011, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal concerning the claim for an increase rating for the service-connected disability of the thoracic spine is dismissed.

REMAND

Unfortunately, a remand is required with respect to the Veteran's claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

As noted on the front page of this action, one of the issues currently on appeal is entitlement to service connection for a dental disorder, to include for eligibility for dental treatment.  In conjunction with her claim for benefits, the RO sent a duty to assist type letter to the Veteran in November 2005 and February 2006.  While the November 2005 letter informed the Veteran of the various aspects of VCAA with respect to a nondental claim, it did not inform her of the requirements of the VCAA with respect to a dental claim.  That is, the RO had a duty to inform the Veteran in the VCAA letter the difference between a grant of service connection for a dental injury or trauma versus a grant of service connection for dental outpatient treatment.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  Accordingly, the Board finds that VA has not satisfied its duty under the VCAA to notify and assist the Veteran with regards to her claim, and as such, the claim must be returned to the RO/AMC so that proper notice may be provided to the Veteran.

The Veteran's dental claim should be adjudicated based on a claim of service connection for disability compensation as well as for treatment purposes.   Mays v. Brown, 5 Vet. App. 302, 306 (1993).  As such, while on remand, the RO should conduct all appropriate development relevant to the claim to include consideration of the Veteran's eligibility for VA outpatient dental treatment.

The Board notes that VA compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  The types of dental conditions covered are:  loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  See 38 C.F.R. §§ 4.150, Diagnostic Code 9913; 17.161(a).  Otherwise, a Veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal (i.e., gum) disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  The rating activity should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the Veteran was interned as a prisoner of war.  See 38 C.F.R. § 3.381(b).

The Veteran essentially claims that her current dental disorders are related to the dental treatment she received while on active duty.  A review of the Veteran's service treatment record reveals a history of dental work, to include pulpectomies (root canals) on multiple teeth.  Although the Veteran is currently diagnosed with various dental problems, it remains unclear whether the Veteran is diagnosed with a dental condition for which disability compensation may be provided, specifically, loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  See 38 C.F.R. §§ 4.150, Diagnostic Code 9913; 17.161(a).  

To date, the Veteran has not been afforded a VA examination in regards to her dental claim.  Here, the Board notes that VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, a clinical assessment and medical opinion is necessary to adequately address the Veteran's claim of entitlement to service connection for a dental disorder.  Accordingly, the Board finds that the Veteran should be afforded a VA examination in order to determine nature and etiology of the Veteran's claimed dental disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).  

As for the right knee claim, it does not appear that the Veteran's VA treatment records have been obtained or considered in connection with her request for an increased disability rating.  On the December 2006 NOD, the Veteran essentially indicated that her VA treatment records were relevant to the right knee claim.  However, none of her VA treatment records have been associated with the claims file.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Moreover, the Board finds that an additional VA examination is warranted to assess the severity of the Veteran's right knee disability.  In this regard, her right knee was most recently assessed during an August 2011 VA examination.  However, this examination does not take into account any relevant evidence that may be contained within the potentially outstanding medical records.  In light of the outstanding medical records, the Board also finds that after associating any private and VA treatment records with the claims folder, the Veteran must be afforded a contemporaneous VA examination to assess the current severity of her service-connected right knee disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (providing that an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice as required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) with regards to dental claim. The letter should specifically cover dental claims (treatment versus service connection) and how the Veteran can prevail on her claim for benefits.  A copy of the letter sent should be included in the claims folder for review, and any information obtained as a result of this action should also be included in the claims folder.

2.  Obtain all outstanding VA and private treatment records identified by the Veteran that are relevant to her dental and right knee disability claims.  

3.  After all outstanding medical records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of her alleged dental disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should identify all current diagnoses of dental disorders.  Thereafter, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed dental disorder is related to the Veteran's military service, to include any dental treatment/trauma.  

A complete rationale must be provided for any opinion offered, which should reflect consideration of both the lay and medical evidence of record.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.

4.  After all outstanding medical records have been associated with the claims file, schedule the Veteran for a new VA joint examination to determine the severity of her right knee disability.  The entire claims file and a copy of this Remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.

The examiner shall then respond to the following:

(a)  Measure and record the Veteran's range of motion of the right knee (flexion and extension) in degrees.  Also state whether there is any ankylosis of the right knee.

(b)  State whether the right knee exhibits weakened movement, excess fatigability, or incoordination.  Also, state whether pain could significantly limit functional ability during flare-ups or when the right knee is used repeatedly over a period of time.  Each of these determinations should be stated in terms of the degree of additional range of motion lost due to any weakened movement, excess fatigability, incoordination, or pain on use or during flare-ups.  If this is not feasible, the examiner should explain why. 

(c)  State whether there is objective evidence of lateral instability or recurrent subluxation of the right knee.  If there is, the degree (i.e., slight, moderate, severe) of such instability and/or subluxation should be discussed.  If objective evidence is not found, please reconcile the Veteran's subjective reports of giving way, buckling, or instability of the knee.  In other words, please discuss the significance of these reports and state whether these subjective reports are due to something other than lateral instability or subluxation, and explain why.  Also, state whether the Veteran can have instability or subluxation of the knee which would not manifest on objective testing, and if so, the severity of such should be described in terms of slight, moderate or severe.

(d)  State whether there is objective evidence of dislocated semilunar cartilage of the right knee with frequent episodes of "locking," pain, and effusion into the joint.

(e)  State whether there is any other evidence of right knee impairment, to include of the tibia or fibula or genu recurvatum.

A complete rationale must be provided for any opinion offered, which should reflect consideration of both the lay and medical evidence of record.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.

5.  Then, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to all reports of examination.  If any requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2; see also Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completion of the above, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the appellant and her accredited representative should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs


